Title: Lucy Cranch to Abigail Adams, 23 October 1789
From: Cranch, Lucy
To: Adams, Abigail


        
          Braintree October 23. [1789]
          My dear Aunt—
        
        Though we were all happy to see my honoured and revered Uncle again in his favorite Braintree, yet we were disapointed, greatly in not seeing you with him— we had indulged ourselves in the pleasing hope of meeting the sister the Aunt the Friend we all so greatly love and esteem. your presence would have enlivened our circle—and made many of the winter hours pass more cheerelly— we should have regreted the disapointment more if the season had not been too far advanced to make your return to New-York agreable. and we would not purchase pleasure at the price of your health and comfort—
        There are great preparations makeing in Boston for the reception of the President— one plan was to erect a Colossal statue which should represent Genl. Washington—and all the people were to walk under it.
        Was there ever any people who acted so inconsistently as some of ours do, to clamour and rave if there is a shaddow of power given their rulers and at the same time pay them homage in a manner that would disgrace the subjects of the Grand Turk—
        Mr Brisler desired I would let you know, that he was determined to return to you—and would beg of you to secure him a room and bed room in French-Peters house which is in the road just below your house, the Coach man says they were not ingaged when he came away— he would be glad to have five or six cord of wood laid in for him—as he thinks it can be procured cheaper now than when he returns— he means to send his things round by Bearnad now, and go on with his wife as soon as possible— he wishes much to hear from you again before he goes—
        Mama has been in Boston since Tuesday— Cousin Thomas has gone to town for her to day— Uncle, and Mr Wibird dined with my Father and me to day— they are now below feasting upon politics—The good Dr Tufts—I suppose was married yesterday—
        
        remember me kindly to all my Cousins—and be assured my dear Aunt that I am at all times your gratefully / affectionate and dutiful Neice
        Lucy Cranch
      